  Case 18-23591        Doc 24     Filed 02/20/19 Entered 02/20/19 13:14:57            Desc Main
                                    Document     Page 1 of 3


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                         )
                                               )      CASE NO. 18 B 23591
         Henry G Colquitt, Jr,                 )      HON. COX
                                               )      CHAPTER 13
         DEBTOR.                               )

                                   NOTICE OF OBJECTION

To:      Tom Vaughn, Chapter 13 Trustee, 55 E. Monroe St. STE 3850, Chicago, IL 60603;


         Illinois Department of Revenue, P.O. Box 19023, Springfield, IL 62794, certified mail;

         Illinois Department of Revenue, Bankruptcy Section, P.O. Box 19035, Springfield,
         Illinois 62794, via certified mail.

         Anna Valencia, City Clerk, 121 N. LaSalle Street, Room 107, Chicago, IL 60602.

      Please take notice that on March 18, 2019 at 9:00 a.m., I shall appear before the
Honorable Judge Cox in Courtroom 680 in the Federal Dirksen Building, 219 S. Dearborn Street,
Chicago, Illinois and present the attached objection; you may appear if you so choose.

                                      PROOF OF SERVICE

       The undersigned, an attorney, certifies that he sent this notice and the attached objection on
February 20, 2019, to:

         The Chapter 13 Trustee listed above via electronic court notification;

       To the creditors listed above via regular U.S. Mail with postage prepaid from the mailbox
located at 20 S. Clark Street, Chicago, IL 60603.




                                                              /s/ Steve Miljus____
                                                              Attorney for Debtor

                                                              The Semrad Law Firm, LLC
                                                              20 S. Clark Street, 28th Floor
                                                              Chicago, IL 60603
                                                              (312) 913-0625
  Case 18-23591          Doc 24   Filed 02/20/19 Entered 02/20/19 13:14:57           Desc Main
                                    Document     Page 2 of 3


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                        )
                                              )       CASE NO. 18 B 23591
         Henry G Colquitt, Jr,                )       HON. JACQUELINE P. COX
                                              )       CHAPTER 13
         DEBTOR.                              )

                                   OBJECTION TO CLAIM 9

         NOW COMES Henry G Colquitt, Jr, Debtor, by and through Debtor’s attorneys, The

Semrad Law Firm, LLC, and hereby moves this Honorable Court to enter an Order regarding

Claim 9; Debtor states the following:


         1. That on August 21, 2018, the Debtor filed a petition for relief pursuant to Chapter 13

            Title 11 U.S.C.

         2. On October 22, 2018, this Honorable Court confirmed the Debtor’s Chapter 13 Plan of

            reorganization.

         3. That on January 16, 2019, the Illinois Department of Revenue filed Claim 9 in the

            total amount of $3,390.59. The Illinois Department of Revenue scheduled $2,683.37

            as unsecured priority debt. Please see attached Exhibit A.

         4. 2014 taxes owed to Illinois Department of Revenue were not due within three years

            of filing and were filed timely by the Debtor. As such, they do not meet the

            requirements of 11 U.S.C. § 507.

         5. The total amount of unsecured priority debt owed to the Illinois Department of

            Revenue is $72.64. The total amount of general unsecured debt owed to the IDOR is

            $3,317.95.
  Case 18-23591        Doc 24     Filed 02/20/19 Entered 02/20/19 13:14:57             Desc Main
                                    Document     Page 3 of 3


       6. For the foregoing reasons set forth in this Motion, Debtor respectfully requests this

             Honorable Court to sustain Debtor’s Objection to Claim 9 filed by the Illinois

             Department of Revenue.

       7. Debtor respectfully requests this Court to sustain the objection to Claim 9 and deem

             that Debtor owes the unsecured priority debt of $72.64. The total amount of general

             unsecured debt owed to the IDOR is $3,317.95.

       8. Debtor has filed the instant case in good faith and is in a position to proceed with the

             Chapter 13 Plan of reorganization.



       WHEREFORE, Henry G Colquitt, Jr, Debtor, respectfully requests this Honorable Court

enter an Order:

        A.           To sustain the objection to Claim 9 and deem that Debtor owes the Illinois

                     Department of Revenue the unsecured priority debt in the total amount of

                     $72.64. The total amount of general unsecured debt owed to the IDOR is

                     $3,317.95; and

        B.           For any such further relief as this Court deems fair and just.



                                                       Respectfully submitted,

                                                               /s/ Steve Miljus_____
                                                               Attorney for the Debtor

                                                               The Semrad Law Firm, LLC
                                                               20 S. Clark Street, 28th Floor
                                                               Chicago, IL 60603
                                                               (312) 913-0625
